MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be                               Aug 31 2016, 9:15 am
regarded as precedent or cited before any
                                                                         CLERK
court except for the purpose of establishing                         Indiana Supreme Court
                                                                        Court of Appeals
the defense of res judicata, collateral                                   and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joann M. Price                                           Gregory F. Zoeller
Merrillville, Indiana                                    Attorney General of Indiana
                                                         Donald W. Wruck
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Termination of the                            August 31, 2016
Parent-Child Relationship of J.B.                        Court of Appeals Case No.
Jr. (Minor Child);                                       45A03-1602-JT-403
M.D. (Mother)                                            Appeal from the Lake Superior
                                                         Court
Appellant-Respondent,
                                                         The Honorable Thomas P.
        v.                                               Stefaniak, Judge
                                                         Trial Court Cause No.
Indiana Department of Child                              45D06-1509-JT-236
Services,
Appellee-Petitioner.




Pyle, Judge.



Court of Appeals of Indiana | Memorandum Decision 45A03-1602-JT-403 | August 31, 2016        Page 1 of 8
                                        Statement of the Case
[1]   M.D. (“Mother”) appeals the termination of the parent-child relationship with

      her son, J.B., claiming that the Department of Child Services (“DCS”) failed to

      prove by clear and convincing evidence that: (1) there is a reasonable

      probability that the conditions that resulted in the child’s removal or the reasons

      for placement outside Mother’s home will not be remedied; (2) a continuation

      of the parent-child relationship poses a threat to the child’s well-being; (3)

      termination of the parent-child relationship is in J.B.’s best interests; and (4)

      there is a satisfactory plan for J.B.’s care and treatment. Concluding there is

      sufficient evidence to support the trial court’s decision to terminate the parent-

      child relationship, we affirm.


[2]   We affirm.


                                                      Issue
              Whether there is sufficient evident to support the termination of
              the parent-child relationship.


                                                     Facts
[3]   In April 2010, Mother gave herself and J.B.’s disabled father (“Father”)

      intravenous doses of heroin. When Father turned blue, Mother telephoned

      911. Father was taken to the hospital, and Mother was taken to jail after she




      Court of Appeals of Indiana | Memorandum Decision 45A03-1602-JT-403 | August 31, 2016   Page 2 of 8
      became involved in a physical altercation with Father’s mother. 1 Seven-month-

      old J.B. was placed in foster care. Mother admitted that she had been

      “struggling with drug use for some years.” (Tr. 22).


[4]   At a hearing a few weeks later, Mother appeared to be suffering from drug

      withdrawal symptoms. She agreed to participate in an inpatient drug treatment

      program and immediately entered the Transitions Substance Abuse Program.

      J.B. was placed with her in the program in July 2010. Mother was

      unsuccessfully discharged from the program for violating the rules in December

      2010. At that time, J.B. was placed back with his foster family.


[5]   The following year, Mother attended substance abuse classes and supervised

      visits with J.B. However, in August 2012, Mother again relapsed on heroin and

      was referred to a second inpatient drug treatment program. Mother successfully

      completed the program and had several visits with J.B. until she relapsed on

      heroin again in July 2013. At that time, DCS suspended all of Mother’s

      services and visits. Mother then entered a third treatment program. She was

      successfully discharged from the program in April 2015 but relapsed after one

      week. After contacting a fourth treatment program in Chicago, Mother

      discovered that she was pregnant. Her son was born with heroin in his

      meconium.




      1
          Father later died in 2011.


      Court of Appeals of Indiana | Memorandum Decision 45A03-1602-JT-403 | August 31, 2016   Page 3 of 8
[6]   Thereafter, DCS filed a petition to terminate Mother’s parental relationship

      with J.B. At a January 2016 hearing on the petition, the evidence revealed that

      Mother had not seen J.B. for two years. J.B.’s therapist testified that J.B. had

      worked very hard and had “formed a good secure attachment” to his foster

      family. (Tr. 154). Following the hearing, the trial court issued an order

      terminating Mother’s parental rights. Mother appeals.


                                                  Decision
[7]   Mother argues that there is insufficient evidence to support the termination of

      her parental rights. The Fourteenth Amendment to the United States

      Constitution protects the traditional right of parents to establish a home and

      raise their children. In re K.T.K., 989 N.E.2d 1225, 1230 (Ind. 2013). However,

      the law provides for termination of that right when parents are unwilling or

      unable to meet their parental responsibilities. In re Bester, 839 N.E.2d 143, 147

      (Ind. 2005). The purpose of terminating parental rights is not to punish the

      parents but to protect their children. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct.

      App. 1999), trans. denied.


[8]   When reviewing the termination of parental rights, we will not weigh the

      evidence or judge the credibility of the witnesses. K.T.K., 989 N.E.2d at 1229.

      Rather, we consider only the evidence and reasonable inferences that support

      the judgment. Id. Where a trial court has entered findings of fact and

      conclusions thereon, we will not set aside the trial court’s findings or judgment

      unless clearly erroneous. Id. (citing Ind. Trial Rule 52(A)). In determining


      Court of Appeals of Indiana | Memorandum Decision 45A03-1602-JT-403 | August 31, 2016   Page 4 of 8
       whether the court’s decision to terminate the parent-child relationship is clearly

       erroneous, we review the trial court’s judgment to determine whether the

       evidence clearly and convincingly supports the findings and the findings clearly

       and convincingly support the judgment. Id. at 1229-1230.


[9]    A petition to terminate parental rights must allege:

               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.

       IND. CODE § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by

       clear and convincing evidence. K.T.K., 989 N.E.2d at 1231.


[10]   Here, Mother argues that there is insufficient evidence to support the

       termination of her parental rights. Specifically, she contends that the evidence

       is insufficient to show that there is a reasonable probability that: (1) the

       conditions that resulted in J.B.’s removal or the reasons for placement outside


       Court of Appeals of Indiana | Memorandum Decision 45A03-1602-JT-403 | August 31, 2016   Page 5 of 8
       the parent’s home will not be remedied; and (2) a continuation of the parent-

       child relationship poses a threat to J.B.’s well-being.


[11]   At the outset, we note that INDIANA CODE § 31-35-2-4(b)(2)(B) is written in the

       disjunctive. Therefore, DCS is required to establish by clear and convincing

       evidence only one of the three requirements of subsection (B). We therefore

       discuss only whether there is a reasonable probability that the conditions that

       resulted in J.B.’s removal or the reasons for his placement outside Mother’s

       home will not be remedied.


[12]   In determining whether the conditions that resulted in a child’s removal or

       placement outside the home will not be remedied, we engage in a two-step

       analysis. In re E.M., 4 N.E.3d 636, 643 (Ind. 2014). We first identify the

       conditions that led to removal or placement outside the home and then

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. The second step requires trial courts to judge a parent’s

       fitness at the time of the termination proceeding, taking into consideration

       evidence of changed conditions and balancing any recent improvements against

       habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation. Id.


[13]   Here, our review of the evidence reveals that J.B. was removed from Mother

       because of her heroin use. Six years later, at the time of the termination

       hearing, Mother had participated in three treatment programs but was still

       using heroin. In addition, she had recently given birth to another son whose


       Court of Appeals of Indiana | Memorandum Decision 45A03-1602-JT-403 | August 31, 2016   Page 6 of 8
       meconium had tested positive for heroin. Mother’s habitual heroin use during

       the six years that J.B. has been removed from her care is sufficient to show that

       the conditions that resulted in J.B.’s removal will not be remedied.


[14]   Mother also argues that there is insufficient evidence that the termination was

       in J.B.’s best interests. In determining whether termination of parental rights is

       in the best interests of a child, the trial court is required to look at the totality of

       the circumstances. In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997). An

       historical inability to provide adequate housing, stability, and supervision

       coupled with a current inability to provide the same will support a finding that

       termination of the parent-child relationship is in the child’s best interests. Castro

       v. State Office of Family & Children, 842 N.E.2d 367, 374 (Ind. Ct. App. 2006),

       trans. denied. In addition, a child’s need for permanency is an important

       consideration in determining the best interests of a child. In re A.K., 924 N.E.2d

       212, 224 (Ind. Ct. App. 2010).


[15]   Here, Mother has historically been and is currently unable to provide J.B. with

       stability and supervision because of her drug addiction. J.B., however, has

       flourished under the care of his foster parents. His therapist testified that he has

       developed a strong bond with them. This evidence is sufficient to show that

       termination is in J.B.’s best interests.


[16]   Last, Mother argues that DCS does not have a satisfactory plan for J.B.’s care

       and treatment. This Court has previously explained that the plan for the care

       and treatment of the child need not be detailed, so long as it offers a general


       Court of Appeals of Indiana | Memorandum Decision 45A03-1602-JT-403 | August 31, 2016   Page 7 of 8
       sense of the direction in which the child will be going after the parent-child

       relationship is terminated. In re L.B., 889 N.E.2d 326, 341 (Ind. Ct. App. 2008).

       Here, the DCS caseworker testified the plan for the care and treatment of J.B. is

       foster parent adoption. This is a satisfactory plan. See In re A.N.J., 690 N.E.2d

       at 722.2


[17]   We reverse a termination of parental rights “only upon a showing of ‘clear

       error’—that which leaves us with a definite and firm conviction that a mistake

       has been made.” Egly v. Blackford Cnty. Dep't of Pub. Welfare, 592 N.E.2d 1232,

       1235 (Ind. 1992). We find no such error here and therefore affirm the trial

       court.


[18]   Affirmed.


       Bradford, J., and Altice, J., concur.




       2
         Mother states in her appellate brief that foster parents have “separated from one another.” (Mother’s Br.
       3). As support for this statement, Mother directs us to page 43 of her appendix, which is a one-page excerpt
       from the trial transcript. There, DCS asks J.B.’s therapist if “[f]oster mom and dad are separate.” (App. 43).
       The following page of the transcript is not included in the appendix. However, the transcript itself reveals
       that DCS was simply asking J.B.’s therapist if foster mom and dad were given separate assessments. There is
       no evidence in the record which even suggests that foster parents have separated.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1602-JT-403 | August 31, 2016              Page 8 of 8